Citation Nr: 0631796	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-02 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken nose.  

2.  Entitlement to service connection for a psychiatric 
disability (claimed as a mental condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1978 and from March 1978 to November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  

In November 2002, the RO granted the claim of entitlement to 
service connection for residuals of a right ankle fracture 
(claimed as a broken right leg) and assigned a 
noncompensable disability rating, effective June 2002.  The 
veteran did not appeal the noncompensable evaluation 
assigned for the award of service connection for residuals 
of a right ankle fracture.  


FINDINGS OF FACT

1.  The record does not include medical evidence which shows 
that the veteran broke his nose during his period of 
service.  

2.  The post-service medical records do not reveal medical 
evidence of treatment for residuals of a broken nose or 
medical evidence which shows that the veteran is currently 
diagnosed as having residuals of a broken nose which is 
related to his period of service.  

3.  The service personnel records reveal that the veteran 
was discharged from service for unsuitability because of 
apathy, defective attitudes, or inability to expend effort 
constructively; he was not discharged from service because 
of any diagnosed psychiatric disability.  

4.  The record does not include medical evidence which shows 
that the veteran is currently diagnosed as having a 
psychiatric disability which is related to his period of 
service.  


CONCLUSIONS OF LAW

1.  A disability associated with residuals of a broken nose 
was not incurred in or aggravated by the veteran's period of 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

2.  A psychiatric disability (claimed as a mental condition) 
was not incurred in or aggravated by the veteran's period of 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice should be provided prior 
to the initial unfavorable RO decision.  Pelegrini, supra.  

In June 2002, prior to the RO's initial unfavorable 
decision, the veteran was provided with correspondence 
(notice letter) that properly notified him of the 
information required under 38 U.S.C. § 5103 and 38 C.F.R. 
§ 3.159(b).  He was provided with similar information again 
in May 2005.  In view of the foregoing, the Board finds that 
there is no defect with respect to the timing of the June 
2002 notice letter.  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In an August 
2006 statement, the veteran was provided with notice of the 
type of evidence that is necessary to establish a disability 
rating and effective date in the event that the claims of 
entitlement to service connection are granted.  Accordingly, 
the Board finds that the requirements set forth in Dingess 
have been met.  The Board also notes that there is no 
prejudice to the veteran in providing this notice after the 
initial adjudication of the claims of service connection.  
In this regard, as the claims are denied below, any question 
regarding the assignment of a disability rating or an 
effective date is rendered moot. 

The Board concludes that the discussions contained in the 
June 2002 and May 2005 notice letters complied with VA's 
duty to notify.  For example, the veteran was specifically 
notified of the evidence that is necessary to substantiate 
the claims; he was informed of the responsibilities imposed 
upon him and VA during the claims process; he was informed 
of the evidence that VA received, and had not received, in 
connection with the claims; and he was informed of where to 
send the information and how to contact VA if he had 
questions or needed assistance.  The veteran was also 
notified of the efforts that VA would make to assist him in 
obtaining evidence necessary to substantiate the claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
also told, in essence, to submit all evidence he had in his 
possession that was relevant to his claims.

The Board observes that VA also satisfied the duty to assist 
the veteran.  The RO assisted the veteran in obtaining VA 
medical treatment records and associating the records with 
the veteran's claims file.  The Board finds it important to 
note that the veteran identified records that were, 
according to him, located at a healthcare facility in Fort 
Hood, Texas.  A review of the record shows that the RO 
requested these records and received a negative response.  
The veteran has not identified any additional evidence 
pertinent to the claims and there are no additional 
available records to obtain.  

In assisting the veteran with his claim, the RO also 
attempted to schedule the veteran for a hearing at the RO 
before a member of the Board, as requested by the veteran in 
the January 2004 Substantive Appeal.  In an August 2004 
correspondence, addressed to the veteran, who was at the 
time incarcerated at a correctional facility, the RO 
informed the veteran of his options and alternatives with 
regard to presenting testimony before a Board member at the 
RO.  In a December 2004 statement, the veteran indicated 
that he preferred that his representative stand in for him 
while the hearing is conducted and provide testimony on his 
behalf.  

Apparently, there was some confusion as to the veteran's 
preferences with regard his hearing request.  In a March 
2006 correspondence, the RO contacted the veteran and 
requested that he state what type of hearing he desired and 
where and when he would be able to report for the hearing.  
In a May 2006 correspondence, the veteran's representative 
indicated that several attempts to contact the veteran 
regarding his request for a hearing were unsuccessful.  To 
date, there is no indication that the veteran has responded 
to the March 2006 correspondence.  Therefore, the Board 
finds that the duty to assist the veteran in providing him 
with the requested hearing has been satisfied.  

As all notification has been given and all relevant 
available evidence has been obtained, the Board concludes 
that any deficiency in compliance with the VCAA has not 
prejudiced the veteran and is, thus, harmless error.  See 
ATD Corp. v.  Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Bernard v.  Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran maintains that he was assaulted by a fellow 
serviceman during his period of service and that his nose 
was broke.  It is his contention that he now observes a 
crooked nose when he looks in the mirror.  He also maintains 
that after the assault and nose injury, he began to have 
problems with his attitude and motivation.  In several 
statements, the veteran indicates that he was evaluated in 
service and determined to have a personality disorder.  He 
essentially asserts that he received a Chapter 13 medical 
discharge after being diagnosed as having a personality 
disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2006).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Entitlement to Service Connection for Residuals of a Broken 
Nose

The veteran maintains that he is entitled to service 
connection for residuals of a broken nose.  His primary 
argument is that his nose was broken by another serviceman 
and that he now believes that he has a crooked nose.  

The service medical records do not include complaints, 
findings, or treatment for a broken nose.  The service 
medical records show that on enlistment examination, dated 
in September 1975, there was no evidence of a broken nose.  
The service separation examination, dated in October 1980, 
did not reveal evidence of a broken nose.  The associated 
report of medical history does not include complaints of 
nose problems; the veteran stated that he was in good 
health.  

The service personnel records do not include documentation 
of any altercation involving the veteran suffering a broken 
nose.  The service personnel records reveal that in 
September 1980, C. M. Horn, 1LT, AR Commanding, recommended 
that the veteran be eliminated from the service before the 
expiration of his term of service for unsuitability because 
the veteran demonstrated a severe racial prejudice attitude 
and explosive personality.  He had difficulty working with 
service members of a minority race, especially African-
Americans.  The unit morale and discipline were unmanageable 
under his leadership and his harassment of minorities within 
the platoon was totally unacceptable.  

The service personnel records also show that under the 
provisions of Chapter 13, AR 635-200, the veteran's 
discharge from service was specifically recommended for 
unsuitability because of apathy, defective attitudes, or an 
inability to expend effort constructively.  The veteran's 
Department of Defense (DD) Form 214 shows the narrative 
reason for separation as, unsuitable-apathy, defective 
attitude or inability to expend effort constructively.  

The post-service medical records include VA medical 
treatment records, dated from January 2001 to April 2002, 
and additional VA medical treatment records, dated from 
January 2006 to April 2006.  The VA social work notes, dated 
from January 2001 to April 2002, show that the veteran 
attended a series of sessions for the Transitional Services 
Programs.  There were, however, no complaints, medical 
findings, or treatment for residuals of a broken nose.  

The VA medical treatment records, dated from January 2006 to 
April 2006, reveal that the veteran was incarcerated until 
January 2006 and that he had not received treatment from a 
primary care physician in some time.  He did not complain of 
any residuals of a broken nose.  The report of the veteran's 
medical history was not significant for a broken nose.  
These records pertained to other disabilities which are not 
on appeal before the Board.  

In view of the foregoing law, evidence, and regulations, the 
Board determines that the veteran's primary arguments are 
not supported by the evidence of record.  For example, the 
service medical records do not include evidence of a broken 
nose and the post-service medical records do not include 
evidence indicating that the veteran ever broke his nose.  
There is no medical evidence of the veteran's medical 
history being significant for a broken nose, there are no 
medical records in the claims file that suggest that the 
veteran ever broke his nose, and there are no medical 
records associated with the claims file which show that the 
veteran received treatment for a broken nose.  

The Board points out that in order to establish entitlement 
to service connection, the evidence must show that there is 
a current diagnosis of residuals of a broken nose.  In the 
veteran's case, the medical evidence does not reveal a 
current diagnosis of residuals of a broken nose.  In view of 
the foregoing, it naturally follows that the record does not 
include evidence of a medical opinion that establishes a 
relationship between a current diagnosis of residuals of a 
broken nose and his period of service.  Therefore, the 
requirements for entitlement to service connection are not 
met.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from residuals of a 
broken nose as a result of having his nose broken during his 
period of service.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a broken 
nose.  38 U.S.C.A. § 1110 (West 2002).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the claim is denied.  

Entitlement to Service Connection for a Psychiatric 
Disability (Claimed as a Mental Condition)

The veteran maintains that he is entitled to service 
connection for a psychiatric disability, claimed as a mental 
condition, which is related to his period of service.  His 
primary argument is that he was assaulted by an African-
American serviceman and after the assault he developed a 
negative attitude towards African-American servicemen, which 
resulted in his early discharge from service.  In the 
veteran's many statements, he essentially argues that he 
received a medical discharge as a result of his behavioral 
problems during his period of service.  He also appears to 
argue that he was medically discharged due to a diagnosis of 
personality disorder.  

The service medical records are without any reference to a 
psychiatric disability.  The service medical records show 
that on enlistment examination, dated in September 1975, 
there was no evidence of a psychiatric disability.  The 
clinical evaluation of the veteran's psychiatric functioning 
was normal.  The service separation examination, dated in 
October 1980, did not reveal evidence of a psychiatric 
disability.  The clinical evaluation of the veteran's 
psychiatric functioning was normal.  

The service personnel records do not reveal that the veteran 
was diagnosed as having a psychiatric disability during his 
period of service.  As stated in detail above, the service 
personnel records reveal that in September 1980, C. M. Horn, 
1LT, AR Commanding, recommended that the veteran be 
eliminated from the service before the expiration of his or 
her term of service for unsuitability because among other 
things the veteran demonstrated a severe racial prejudice 
attitude and explosive personality.  

The service personnel records also show that under the 
provisions of Chapter 13, AR 635-200, the veteran's 
discharge from service was specifically recommended for 
unsuitability because of apathy, defective attitudes, or an 
inability to expend effort constructively.  It is not noted 
that the veteran's discharge from service was specifically 
recommended for a psychiatric disorder, to include a 
personality disorder.  A Statement of Counseling, dated in 
September 1980, shows that based on observation of the 
veteran since July 1980, it was determined that the veteran 
had a personality problem and that he was quick tempered.  

The post-service medical records only include VA medical 
treatment records.  The VA social work notes, dated from 
January 2001 to April 2002, shows that the veteran attended 
a series of sessions for the Transitional Services Programs.  
There were no complaints, medical findings, or treatment for 
a psychiatric disability.  The VA medical treatment records, 
dated from January 2006 to April 2006, reveal that the 
veteran was incarcerated until January 2006 and that he had 
not received treatment from a primary care physician in some 
time.  He did not have complaints of a psychiatric 
disability and there was no reference to any psychiatric 
disability.  The report of the veteran's medical history was 
not significant for a psychiatric disability.  These records 
pertained to other disabilities which are not on appeal 
before the Board.  

In view of the foregoing law, evidence, and regulations, the 
Board determines that the veteran's assertions are not 
supported by the evidence of record.  For example, the 
service medical records do not include evidence of a 
psychiatric disability and the post-service medical records 
do not include evidence indicating that the veteran is 
currently diagnosed as having a psychiatric disability.  
There is no evidence that the veteran's medical history is 
significant for a psychiatric disability, there are no 
medical records in the claims file that suggest that the 
veteran was ever diagnosed as having a psychiatric 
disability, and there are no medical records associated with 
the claims file which show that the veteran received 
treatment for a psychiatric disability.  

The Board observes that the veteran has submitted several 
statements in which he asserts his belief that he is 
entitled to service connection for a personality disorder 
because he was medically discharge from service for a 
personality disorder.  In the first instance, the Board 
notes that the service medical and personnel records do not 
state that the veteran was medically discharged for a 
personality disorder; instead the records state that he was 
discharged due to unsuitability for the reasons explained in 
detail above.  Secondly, personality disorders and mental 
deficiency are not diseases or injuries within the meaning 
of applicable legislation.  See 38 C.F.R. § 3.303(c).  
Therefore, there is no legal basis for granting service 
connection for any claims of a personality disorder.  

The Board points out that in order to establish entitlement 
to service connection, the evidence must first show that 
there is a current diagnosis of a psychiatric disability.  
In the veteran's case, the evidence does not reveal a 
current diagnosis of a psychiatric disability.  In fact, in 
all of the veteran's statements, he never asserts that he 
currently suffers from symptoms that could be associated 
with a psychiatric disability; his assertions only pertain 
to his behavioral and attitude problems which ultimately 
resulted in his early discharge from service.  Given the 
absence of evidence of a psychiatric disability, it 
naturally follows that the record does not include evidence 
of a medical opinion that establishes a relationship between 
a current diagnosis of a psychiatric disability and the 
veteran's period of service.  Therefore, the requirements 
for entitlement to service connection are not met.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from a psychiatric 
disability which is related to his period of service.  
However, as a layman without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric 
disability, (claimed as a mental condition).  38 U.S.C.A. § 
1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is 
denied.  


ORDER


Entitlement to service connection for residuals of a broken 
nose is denied.  

Entitlement to service connection for a psychiatric 
disability (claimed as a mental condition) is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


